DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The listing of references in the specification (e.g., paragraphs 3, 4, 30, 38-40, 50, 59, 81, 106-108, and 110-114) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  “excitation; and” on the last line in claim 6 should probably be --excitation.-- (i.e., each claim begins with a capital letter and ends with a period; see MPEP § 608.01(m)).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1-10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikal (Intracellular coenzymes as natural biomarkers for metabolic activities and mitochondrial anomalies, Biomarkers in Medicine Vol. 4, no. 2 (April 2010), pp. 241-263) in view of Gardner et al. (Analysis of metabolism to select viable human embryos for transfer, Fertility and Sterility Vol. 99, no. 4 (March 2013), pp. 1062-1072).
	In regard to claim 5, Heikal discloses a method of fluorescence lifetime imaging microscopy, the method comprising:
(a) providing a cell or cells in a medium which does not metabolically perturb the cell or cells (e.g., “… noninvasive imaging of metabolic activities can be carried out in living cells …” on pg. 242);
(b) illuminating the cell or cells with excitation light (e.g., “… Figure 3 … two photon-excitation wavelength, as well as the detection filters, can be used to separate the contribution of intracellular NADH and FAD autofluorescence …” in the Fig. 3 caption on pg. 250);
(c) detecting the auto-fluorescence emission of endogenous NADH and/or endogenous FAD of the unperturbed cell or cells using a fluorescence lifetime imaging microscope (FLIM) with an emission bandpass filter set for NADH or FAD auto-fluorescence emission (e.g., “… Figure 3 … two photon-excitation wavelength, as well as the detection filters, can be used to separate the contribution of intracellular NADH and FAD autofluorescence … FLIM technique …” on pp. 250 and 253);
(d) building a fluorescence lifetime histogram of the NADH and/or FAD auto-fluorescence emission (e.g., “… decays as a biexponential (Figure 3B, curve 3) with τ1 = 2.57 ns (a3 = 0.71) and τ2 = 4.42 ns (a2 = 0.29) …” on pg. 253);
(e) fitting the fluorescence lifetime histogram to a sum of two exponentials to provide a function comprising the parameters:  short lifetime, long lifetime, and relative fraction of short lifetime vs. long lifetime (e.g., “… decays as a biexponential (Figure 3B, curve 3) with τ1 = 2.57 ns (a3 = 0.71) and τ2 = 4.42 ns (a2 = 0.29) …” on pg. 253); and
(f) calculating whether the parameters obtained from the fluorescence lifetime histogram from the unperturbed cell or cells differ statistically from parameters obtained from an fluorescence lifetime histogram reference value from a normal healthy cell or cells of the same type (e.g., “… intracellular coenzymes NAD(P)H and FAD are integral to a complex network of oxidation–reduction reactions and metabolic activities essential for the survival of mammalian cells and human health. Mitochondrial anomalies or mutations of the catalytic enzymes participating in these functions can have deleterious effects on cellular processes, which would lead to numerous health problems. These coenzymes are naturally fluorescent and, therefore, allow for true, noninvasive, imaging of metabolic activities in living cells and tissues …” on pg. 256 or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that there are “anomalies” when biexponential parameters are statistically significant different from a normal healthy cell).
The method of Heikal lacks an explicit description that the cell or cells comprise an oocyte-associated cumulus cell, oocyte, or embryo that is suitable for in vitro fertilization when there are no “anomalies” and not suitable for in vitro fertilization when there are “anomalies”.  However, cells are well known in the art (e.g., see “… embryo selection procedures do have a role to play in the modern clinical IVF laboratory, and that through noninvasive analysis of viability markers it will be feasible to identify those embryos within a cohort with the highest probability of establishing a healthy pregnancy. This in turn will greatly reduce the time it takes a couple to conceive a family …” on pg. 1062 of Gardner et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional cell (e.g., “… embryo selection procedures do have a role to play in the modern clinical IVF laboratory, and that through noninvasive analysis of viability markers it will be feasible to identify those embryos within a cohort with the highest probability of establishing a healthy pregnancy. This in turn will greatly reduce the time it takes a couple to conceive a family …”) for the unspecified cell of Heikal and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional cell (e.g., comprising an oocyte-associated cumulus cell, oocyte, or embryo that is suitable for in vitro fertilization when there are no “anomalies” and not suitable for in vitro fertilization when there are “anomalies”) as the unspecified cell of Heikal.
	In regard to claim 6 which is dependent on claim 5, Heikal also discloses that the excitation light is a wavelength of 340 nm in one-photon fluorescence excitation (e.g., “… 1P-excitation at 340 … nm …” on pg. 250) or a wavelength of 900 nm in two-photon fluorescence excitation (e.g., “… 2P-excitation … 900 nm …” on pg. 251).
	In regard to claim 7 which is dependent on claim 5, Heikal also discloses that the excitation light is less than the amount that will perturb the cell (e.g., “… ability to selectively monitor the concentration of these coenzymes is essential for a meaningful readout without bias caused by possible photodamage …” on pg. 257).
	In regard to claim 8 which is dependent on claim 5, the method of Heikal lacks an explicit description of fertilizing and/or implanting the associated oocyte, oocyte, or embryo if the parameters obtained from the unperturbed cell or cells do not differ statistically from the reference values, and excluding the associated oocyte, oocyte, or embryo from fertilization and/or implantation if the parameters obtained from the unperturbed cell or cells differ statistically from the reference value.  However, cells are well known in the art (e.g., see “… embryo selection procedures do have a role to play in the modern clinical IVF laboratory, and that through noninvasive analysis of viability markers it will be feasible to identify those embryos within a cohort with the highest probability of establishing a healthy pregnancy. This in turn will greatly reduce the time it takes a couple to conceive a family …” on pg. 1062 of Gardner et al.).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to fertilize and/or implant the associated oocyte, oocyte, or embryo when there are no “anomalies” as determined using the method of Heikal.
	In regard to claim 9 which is dependent on claim 5, Heikal also discloses that comprising sequentially detecting the auto-fluorescence emission of both endogenous NADH and endogenous FAD (e.g., “… pixel-to-pixel analyses of high-spatial-resolution FLIM images yield a quantitative measure of mitochondrial, cytosolic and nuclear population of native NADH (Figure 5A). Comparative analyses of FAD images also reveal dominant compartmentalization of ﬂavin in the mitocondria …” on pg. 253 or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention to sequentially detect the auto-fluorescence emission of both endogenous NADH and endogenous FAD in order to perform “Comparative analyses”).
	In regard to claim 10 which is dependent on claim 5, Heikal also discloses that detecting the auto-fluorescence emission of endogenous NADH or FAD comprises performing the detection in the time domain (e.g., “… Time-correlated single-photon counting (TCSPC) technique is routinely used for time-domain measurements of fluorescence lifetime …” on pg. 253).
	In regard to claim 12 which is dependent on claim 5, Heikal also discloses that the fluorescence lifetime histogram is averaged over the entire cell or cells, or the cytoplasm of the cell or cells, or the mitochondria of the cell or cells (e.g., “… pixel-to-pixel analyses of high-spatial-resolution FLIM images yield a quantitative measure of mitochondrial, cytosolic and nuclear population of native NADH (Figure 5A). Comparative analyses of FAD images also reveal dominant compartmentalization of ﬂavin in the mitocondria …” on pg. 253).
	In regard to claim 1, the cited prior art is applied as in claims 5-7 and 9 above.  Heikal also discloses a fluorescence lifetime imaging microscopy system comprising an environmental chamber for the cell (e.g., see “… temperature … has to be controlled for meaningful interpretation …” in the Fig. 6 caption) with the building and fitting performed by a computer executable software on a non-human machine (e.g., “… imaging processing algorithm …” on pg. 253 or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention to perform the building and fitting by a computer executable software on a non-human machine in order to reduce the time needed for data analysis).
	In regard to claim 2 which is dependent on claim 1, the cited prior art is applied as in claim 5 above.
	In regard to claim 3 which is dependent on claim 1, the cited prior art is applied as in claim 5 above.
	In regard to claim 4 which is dependent on claim 1, the cited prior art is applied as in claim 5 above.
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikal in view of Gardner et al. as applied to claim(s) 5 above, and further in view of Berezin et al. (Fluorescence lifetime measurements and biological imaging, Chemical Reviews Vol. 110, no. 5 (March 2010), pp. 2641–2684).
	In regard to claim 11 which is dependent on claim 5, the method of Heikal lacks an explicit description that detecting the auto-fluorescence emission of endogenous NADH or FAD comprises performing the detection in the frequency domain.  However, FLIM is well known in the art (e.g., see “… Time-domain and frequency-domain data acquisition methods are commonly used to determine the fluorescence lifetime of fluorophores. Although the instrumentation and data acquisition methods for each technique are different, both approaches are mathematically equivalent and their data can be interconverted through Fourier transform …” in the  first section 3.1 paragraph of Berezin et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional FLIM (e.g., “… frequency-domain data acquisition methods are commonly used to determine the fluorescence lifetime of fluorophores …”) for the FLIM of Heikal and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional FLIM (e.g., comprising frequency domain detection) as the FLIM of Heikal.
Claim(s) 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heikal in view of Gardner et al. as applied to claim(s) 5 above, and further in view of Skala et al. (In vivo multiphoton microscopy of NADH and FAD redox states, fluorescence lifetimes, and cellular morphology in precancerous epithelia, Proceedings of the National Academy of Sciences Vol. 104 no. 49 (December 2007), pp. 19494-19499).
	In regard to claims 13 and 14 which are dependent on claim 5, the method of Heikal lacks an explicit description that the maximum value of alpha defined as the ratio of the amplitude of the two exponentials from the healthy cells is within the range 1.0 - 4.0 and the corresponding maximum value of beta defined as the lifetime of the longer exponential of healthy cells is in the range 2000 ps - 3000 ps.  However, Skala et al. teach (Fig. 3a) that normal cells have a longer exponential lifetime (τ2 or arbitrarily labeled as beta) with a maximum range value of 2-3 ns and an α2 of ~0.35 (which is equivalent to a maximum alpha value α1/α2 = ~0.65/0.35 = ~1.9 from “α1 + α2 = 100%” in “… SPCImage software (Becker and Hickl) was used to analyze the fluorescence lifetime decay curves … lifetime decay curve of each pixel was fit to a double-exponential decay model (19), where the free parameters are the short and long lifetime components (τ1 and τ2, respectively), and the relative contributions of the lifetime components (α1 and α2, where α1 + α2 = 100%) …” on pg. 19498).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that the method of Heikal when performed on typical healthy cells would be consistent with typical FLIM results such as the maximum value of alpha defined as the ratio of the amplitude of the two exponentials from the healthy cells is within the range 1.0 - 4.0 and the corresponding maximum value of beta defined as the lifetime of the longer exponential of healthy cells is in the range 2000 ps - 3000 ps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884